  Case 2:19-cv-12107-KM-ESK Document 46 Filed 04/25/19 Page 1 of 1 PageID: 1176
                                                                                                            Reset Form


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    U.S., et al. ex rel. Zachary Silbersher                 Case No. C 3:17-cv-07250-JST
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    Janssen Biotech, Inc., et al.

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:
          (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
              California” (available at cand.uscourts.gov/adr).
          (2) Discussed the available dispute resolution options provided by the Court and private
              entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: April 25, 2019                           Signed: /s Zachary Silbersher
                                                                             Party
   Date: April 25, 2019                           Signed: /s/ Nicomedes Sy Herrera
                                                                           Attorney




                                                                                                            Print Form

Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 11-2016
